    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 1 of 26




December 28th, 2014

Kelly Price
New York, NY
via email

Inspector Kim
Office of the Inspector
General for the NYPD
80 Maiden Lane
14th Floor
New York, NY 10038
via email: JKim@oignypd.nyc.gov


Dear Inspector Kim:


I’m writing to provide further information to assist you in your investigations of my
complaint made to the NYPD OIG regarding the handling of me as a victim of
domestic violence, the deliberate pattern of denial of services unhanded to me as
a victim of Domestic Violence and as a victim of street assaults in NYC and the
continuing problems I’ve encountered with the NYPD in the wake of being falsely
branded a “fabricator.”

    1. 28th Precinct never investigated my claims of abuse. No one ever
       interviewed neighbors, had me sign HPPA forms, reviewed photos of
       injuries I sustained during battery, or even called me to ask about my
       complaints.

    2. As I was labeled a “fabricator” I ended up on a “do not service list” kept by
       the NYPD/Das office of persons whose complaints are not to be
       addressed by the police.

    3. My batterer is still walking free. Why? How many other women are
       denied services like welfare assistance, counseling and
       relocation/housing which are “signed-off” on by Family Justice Centers
       around the city that are literally embedded in Das offices in each borough
       because they are dubbed “fabricators” without anyone ever investigating
       her claims?



    •   My SS# is XXX-XX-XXXX
    •   My DOB is 11/27/1970


1
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 2 of 26




    •   Please find attached the final dispositions/Orders from NY Supreme Court
        to dismiss and seal docket #s 20075-2011 and 20111-2011 (Exhibit #7) as
        well as the original complaints against me(Exhibit #4 & 5).
    •   I was Arrested on 5/6/2011 and 3/24/2011 by the 28th precinct and
        9/24/11by the 14th pct..
    •   On 5/6/11 I was arrested by Detective Samuel Fontanez, shield #00311 of
        the 028 Detective Squad and on 3/24/11 by various detectives inside the
        Family Courthouse and then handed over to detective Flowers of the 28th
        precinct. I do not have Dt. Flowers’ shield # and neither does the Pct. as
        he has since retired (I was informed this by the dt squad when I called to
        ask for the number for you).
    •   I was told by the CCRB that the IAB handles cases like these as I was not
        making a complaint about excessive force or discourtesy: following, I
        made various complaints to the IAB. I have not heard from the IAB either
        regarding this.
    •   I have included copies of emergency room reports and ambulance reports
        of some of the injuries I sustained. I have also included a disc with
        images of my various injuries incurred on my person from assaults by my
        batterer, Raheem Andre Powell, his mother, Nancy R. Gaines and by
        members of the NYPD as well as people on the street.
    •   I have a recorded statement from Mr. Powell admitting that he repeatedly
        abused me and got the NYPD to believe his lies as well as other related
        audio recordings of these admissions.


    •   As a domestic violence victim I went to the authorities, specifically, the
        28th Pct. as I lived in that district, and then to Cyrus Vance's staff in the
        DA's office for help. I began asking for assistance in the spring of 2010
        and continued up until the winter of 2011. I have a timeline with specifics
        detailing the interaction that I can provide. Instead of anyone investigating
        my claims of abuse I was instead falsely accused and charged with crimes
        against my batterer and imprisoned. I was prosecuted by the Manhattan
        DAs office on 325 counts of aggravated harassment and one count of
        contempt of court. The complainant is a man who battered me for two
        years. When I finally went to the police and the DAs office for help I was
        arrested instead, the NYPD refused to investigate my claims of abuse,
        and I ended up incarcerated on Riker's island regardless of the evidence
        in my favor: hospital records, eyewitnesses, 911 calls, photographs,
        permanent scarring, et al. After approximately two years of endless
        hearings in NY Supreme Court the DAs office offered me ACDs on the
        counts which i refuse to plead to as my batterer was walking free without a
        charge or restraining order against him. My civil rights have been violated
        in so many ways: I feel strongly that the pain, humiliation and anguish
2
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 3 of 26




        caused me needs to be recognized. The people responsible for these
        malicious prosecutions and false arrests should be held accountable. If
        this has happened to me it can and has happened to other women and I
        want to make sure it never does again.

    •   The NYPD refused to investigate my claims of abuse: I have plenty of
        proof that this disregard for the obligation to investigate occurred in my
        case. I received call from DA Strohbhen on February 2, 2011. She told
        me I have “less than an hour” to get downtown to her office. When I
        arrived she and Det. Simmons and another Dt from the 28th pct pepper me
        with questions about how I came to own a car, how I earned a living, and
        accuse me of answering my phone earlier in the day “with a fake accent.’ They proceeded t
        report against RAHEEM that she will ‘lock me up and throw away the key.”
        She also informed the 28th precinct that she will personally handle all of
        my “police service needs” and if I have “a bullet-hole in my head that they
        are to call her first before responding to any call from me.” She informs
        me that she has already assisted Raheem in drawing up a Family Court
        petition to attain a counter restraining order against me in order to press
        counter-claims of harassment against me. She further instructs me that
        even though I haven’t been served that I am to show up in family court the
        next morning to respond to Raheem’s charges. She tells me I will be
        charged with contempt of court if I do not show up “as she as an officer of
        the court was ordering me to appear even though there was no time to
        serve me with a subpoena (sic).” She tells me her only concern is that “an
        innocent black man has been sitting in jail for 24 hours…” I ask to speak
        with her supervisor to show her my proof and have my neighbors
        interviewed etc. and Ms. Strohbhen informs me that “she already checked
        with her supervisor (Audrey Moore) and that she has been given carte
        blanche to deal with me with finality.” I am instead thrown out of her
        office. My landlord and others try to speak with Ms. Strohbhen to
        introduce investigatory evidence and she rebuffs them (please see
        attached letters from landlord, Adam Gargani, My neighbors Marilyn
        Benetatos et al about Ms. Strohbhen’s and ADA Kenya Wells’ refusal to
        investigate.)


    •   The conduct on which I file my complaint about the NYPD includes: (but
        not limited to): (1) unjustifiably denying me any police services; 2) refusing
        to investigate my claims of violent physical abuse (3) arresting me without
        probable cause; (4) maliciously prosecuting me for crimes against my
        batterer under the pretense that I had made up my claims of abuse (5)
        conspiring to present falsified evidence to, and to withhold exculpatory
        evidence from, a seated family court judge (JUDGE SATTLER) and
        seated NY Supreme Court judge (JUDGE DAWSON); (6) deliberately
        suppressing material evidence of the true nature of my status as a
        domestic violence survivor from the trial file; and (6) manufacturing

3
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 4 of 26




        evidence that I was a "Fabricator" who insinuated her own injuries on
        herself. 7) Thwarting my right to due process by insinuating I was in fact a
        violent abuser and not a crime victim in open court. 8) Conspiring to
        manufacture evidence/perjury.


    •   I was arrested and charged with 325 counts of aggravated harassment
        and one count of Contempt of Court as I sat in front of a family court judge
        (Judge Sattler on March 8, 2011) as I was trying to get a restraining order
        extended against my violent batterer. I served between eight to ten days
        incarcerated in the tombs and on Rikers Island and years repeatedly going
        back to court monthly--sometimes more often--to stand accused by a
        system that should have been prosecuting my batterer: But he walked
        free.


    •   The cases against me were eventually ordered dismissed and sealed on
        July 24, 2012 by the I-DV division of NY Supreme court I was never given
        an explanation as to why or even permitted to stand in front of the judge
        and add something onto the record about my disgust and despair at the
        way I was treated by the Police and the DA's office. My batterer was
        walking free: everyone in my community was looking at me in strange
        ways and distancing themselves from me. Others openly confronted me
        in the neighborhood: I was assaulted by various people who had known
        my batterer for decades who had heard swirling rumors fueled from the
        actions of the 28th precinct. For two years the pallor of serious criminal
        charges hung over me: the threat of incarceration for many years and the
        complete alteration of the life I had built for myself. I was not about to take
        a plea that admitted any sort of guilt for crimes of any kind. I was the one
        who had gone to the police for help.
        .
    •   I feel strongly that the NYPD can choose to decline to arrest a batterer if
        they don't have enough proof to bring charges against him/her but this is
        not what happened in my situation. They flat-out denied any investigation
        of my claims of abuse even though there was plenty of evidence
        supporting my story. I have advocated for myself and had representatives
        from Senator Gillabrand's and Council Speaker Quinn and other Domestic
        Violence Advocacy groups review my case and lobby in my behalf as well.
        There is a mountain of evidence and the Domestic Violence community in
        town has been supportive of me. The 'authorities' never interviewed
        neighbors (and even lied about this), never looked at or compared photos
        of my severe injuries to hospital emergency room reports, and refused to
        collect/accept other evidence such as 911 calls, receipts for repair work
        for broken windows or doors that have been kicked down as well as other
        evidence that proves that constant battery had taken place. They accused
        me of fabrication without even knowing or seeking to examine the facts

4
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 5 of 26




        and then initiated an elongated, over-zealous, and incorrectly-charged
        criminal prosecution of me based on the belief that I was a fabricator. This
        is anathema at best and police/ prosecutorial misconduct at worst.

    •   I spent tens of thousands of dollars defending myself and my life has been
        turned upside-down as a result of the accusations levied at me. I have
        fallen into financial ruin, can’t get a job and have a debilitating
        psychological disorder as a result of the battery and re-victimization by the
        “judicial” system. I have been diagnosed with Complex Post Traumatic
        Stress Disorder by Psychiatrists and social workers at the St. Luke’s
        Roosevelt Crime Victims Center where I have been in treatment for over
        two years and by members of the James B. Zadroga 9/11 Survivors’
        Federal Healthcare program at Bellevue Hospital.

    •   Since the time of my troubles with the 28th pct. and DAs office I have been
        attacked many times in NYC in various forms and each time I call the
        police I am told that I am no longer entitled to Police services as per the
        edict of the Manhattan District Attorney’s office. This is a violation of my
        14th amendment rights to equal protection under the law, my first
        amendment right to redress the government for grievances, and my right
        to due process.

    •   On several occasions I was beaten and went to the 28 pct. bloodied and
        bruised and was told by desk Sargent Agron at the 28th pct. that I was not
        allowed police services. The DAs office has continued their posture that I
        am a fabricator even after charges have been dismissed against me and
        continued to inform the NYPD not to take any complaint from me in
        violation of my Constitutional Right to Equal Protection under the law.
        When I have been assaulted and complaints have been made the DAs
        office has instructed the precinct involved not to pursue charges against
        the perp. This has happened on numerous occasions notably: 6/3/2013,
        5/17/13, 10/17/12, 07/27/12: (incident #2012-020-2969 described above),
        7/14/12, 4/17/12, 1/20/12, 12/1/11, 8/13/11, 8/4/11, 8/2/11. I can provide
        incident IDs that were never followed up on, proof that the officers refused
        to even take a report, or Jaywalking tickets issued to me for the latter date
        when officers from the 28th pct. engaged in outright harassment of me
        (e.g. Docket Number 2013SN053520 was dismissed on 8/27/2013). Most
        frustrating is that the police have been instructed not to assist me or to
        prosecute those who do harm to me. The 28th pct. constantly harasses
        me when they see me. In June of 2013 I was en route to the train passing
        the precinct and the detectives yelled out my name from the second-story
        squad window and then proceeded to MOO at me as if I am a Cow. Other
        times the cruisers pass me on the street and make sucking sounds at me
        (insinuating sexual acts with their crude verbosity.)

5
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 6 of 26




    •   The emotional pain and suffering from these events is overwhelming. I’ve
        lost everything I worked for: most beloved was my personal identity, my
        career and my sense of place in life. I was at one time trusted and loved
        until my world fell apart because of this mess. I more than anything want
        my name back and I want to continue to do the good work I was
        producing. I struggled to build a beautiful life for myself. Now I'm trying to
        put the pieces of my life together but nothing is easy and my troubles
        seem to compound as time slips by.


    •   I would appreciate you taking the time to look over some of the links I've
        provided below so you can get an idea of the high-level I used to operate
        at vs. where my life is now because of the malicious mis-handling of my
        case. The links are to examples of news production I did and to the kinds
        of people who trusted me with their lives. I ran the world's top
        photojournalists in and out of war zones and covered top stories on all
        fronts for the past decade. I had achieved a high level of respect and
        admiration based on trust and love. Now my life is literally in tatters.
        Credibility is key to the journalistic community and the pallor of criminality
        still follows me as a result of the bad arrests and prosecutions concocted
        for me between the NYPD and the DAs office.
    •   I began the careers of many journalists such as David Rochkind: his work
        on the drug wars in South America spans a decade of reportage we
        produced together. The Guardian just did a review of his book co-
        produced with the Pulitzer Center:
        http://www.guardian.co.uk/artanddesign/photography-
        blog/2013/jan/25/mexico-drug-war-photographer-david-
        rochkind?intcmp=ILCMUSTXT9384
    •   Scout Tufankjian was asked to be President Obama's White House
        Photographer after her comprehensive coverage of his 2008 campaign. I
        was Scout's editor who stewarded all of her work with the campaign:
        Scout even mentions me as the reason for her success when interviewed
        on the Charlie Rose show:
        http://www.charlierose.com/view/interview/10026
        http://www.scouttufankjian.com/#/yes-we-can---the-book
    •   Photographers such as Max Becherer, Christoph Bangert, Johan Spanner
        and Mitchell Prothero needed help getting into Iraq to work. I not only got
        them safely in and out of the country hundreds of times I trained them on
        how to operate while there and subsequently all became full-time
6
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 7 of 26




        freelance staffers at the NYT House in Baghdad kicking-off their careers
        as war photographers.
        http://maxbecherer.com/#/the-dark-days-
        iraq/01182013_Becherer_IraqDark001
    •   Exclusive access inside the home of Benizir Bhutto in Pakistan while she
        was placed under house arrest by the Pakistani government upon her
        return after years in exile a week before her assignation:
        http://www.time.com/time/photogallery/0,29307,1683694_1485358,00.html
    •   I worked with Stephanie Sinclair who gained a never- before-seen intimate
        portrayal of the family of polygamist Warren Jeffs for the NYT Magazine
        (Winner of National Magazine Award for Best Cover Story, 2009)
        http://www.childbrides.org/raid_NYTimes_children_of_God.html
    •   Here are links to some of my 9/11 photos I took myself as I fled away from
        the falling towers:
    •   http://digitaljournalist.org/issue0609/watching-the-world-change.html
    •   http://www.amazon.co.uk/102-Minuten-erz%C3%A4hlte-Geschichte-
        %C3%9Cberleben/dp/3492250521/ref=sr_1_11?s=books&ie=UTF8&qid=
        1363704757&sr=1-11
    •   http://www.nytimes.com/2001/09/23/arts/the-aftermath-peering-into-the-
        abyss-of-the-future.html
    •   http://www.time.com/time/magazine/article/0,9171,1053663,00.html
    •   http://www.thetimes.co.uk/tto/news/uk/jubilee/article3353131.ece
    •   I worked with photojournalist Evelyn Hockstein on many stories including
        the origin of a new deadly super-virus in Angola:
        http://www.nytimes.com/2005/04/17/international/africa/17angola.html?_r=
        0
    •   I positioned photojournalist Robert Stolarik in NOLA days before hurricane
        Katrina and more than supported his efforts to document the events during
        and after the storm: We won many awards that year and Robert's
        coverage secured him a staff position at the NYT:
        http://www.nypress.org/KATRINA/index.html

    •   There are literally thousands of other pieces I could show you but the
        above offers a glimpse I think into the life of the person I once was before
        being cast as a pariah by the people sworn to protect me. Please help me
        make sure this doesn’t happen to other women in NYC and to help me
        move forward and try to restore myself the status I occupied before the
        malicious arrests and prosecutions.
    •   I have been unable to attain work in my field of photojournalism



7
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 8 of 26




    •   I miscarried a child I was pregnant with by Mr. Powell in the Spring of
        2011 and had to suffer through incarceration at Rikers Island on Mother’s
        day.
    •   I have a debilitating psychiatric condition as a result of the pain and
        suffering foisted on me not only by Mr. Powell and his family and friends
        but also by a judicial system hell-bent on ruining me.



 I came to the NYPD in 2010 about my situation as I was suffering severe
physical, mental, and economic abuse and instead of assisting me the 28th pct
chose to throw me to the wolves and put me in Riker’s Island for alleged crimes
of harassment I supposedly proported against my batterer. When I went to the
NYPD for help in freeing myself from my batterer not one person in the precinct
took the time to meet with me and review the many pieces of evidence that I had
proving that I had not fabricated my own injuries; the stance the detectives in the
28 squad and the Manhattan District Attorney’s office took in order to protect my
batterer who was involved in several prosecutions they had already set in-motion
against other parties not associated with me.

My batterer (Raheem Andre Powell) enjoyed a privileged status with the NYPD
as a result of several incidents: he had assisted in helping the police previously
and warned me that I would be unable to find sympathetic ears regarding his
violence. More recently Powell had been a complainant in an attempted murder
case wherein his marijuana distribution hideout was robbed in December of 2010
by an armed member of a central-Harlem gang. During that robbery Powell was
shot at by the perpetrator as he chased him up nearby Frederick Douglas
Boulevard in front of the 28th precinct. That young robber/shooter was key in
unraveling knowledge about the “Goodfellas” and “137th st” gang in Central
Harlem which were ‘brought to justice’ under fanfare and several public press
conferences by the district attorney’s office. Powell also had knowledge of other
gang-related (Crips/Bloods) activities that involved the murder of his cousin,
Andre, in broad daylight on the corner of 115th and Lenox in the Fall of 2010
among other pieces of information he on passed to the police.

My complaints as a battered intimate-partner against Powell fell on deaf ears at
the 28th precinct nearby to my former home on w. 120th st in Manhattan. I was
caught up in a miasma of legal posturing and wrangling as the DAs office made a
case against me for hundreds of counts of alleged aggravated harassment I
supposedly committed against Powell (Exhibit #s 4 & 5) Without examining one
hospital emergency room record, speaking to one neighbor, examining the
receipts I had for various broken windows, kicked-down doors, or examining the
photos of my injuries I was labeled a fabricator and liar. Branded a pariah I was
thrown into jail, miscarried the child fathered by Powell I was carrying, and began
suffering serious symptoms of Complex Post Traumatic Distress

8
    Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 9 of 26




Disorder. Everything I had worked for in my life burned around me as my
credibility was lost. My friends and neighbors looked at me with disdain and
disbelief as swirling rumors fueled by the actions of the police and DAs office
gave people incredulous pause whenever they confronted me. On many
occasions I was physically attacked in the neighborhood by people I knew
loosely in the street.




The following information is broken down into three categories:

I. Rough timeline of events involving violence against me by Powell

II. Events that led to the filing of IAB complaints and details of those incidences.

III. Details of attacks on my person that the 28th precinct and other precincts in
town refused to follow up on.




I. Rough timeline of events involving violence against me by Powell
August 2009—First Beating I suffered at the hands of Powell
People I told about first incident and/or who saw bruises/marks on me after
incident (I went to a party that night with friends and was in shock still as the
beating had taken place in the early morning):
Friends who attended Party:
James Price-Newsweek Magazine: 718. 872.8544 or office: 212 445 4628
Paul Moakley (party thrower): Deputy Director of Photography, Time Magazine:
646 379 0806
Brona Hatchette: Women’s Health Magazine: 646 667 7609



Fall 2009:
I receive a visit from best college friend from Mount Holyoke, Amy Carter, from
Seattle while she is in town on Business.
She comments on how I live in fear of my boyfriend: she is upset that even
though she is taking me out to dinner I still have to prepare meal for Raheem and
that he calls me several times throughout dinner to check up on me and question
me jealously about my whereabouts.
After her visit she sends me a letter fearful of my circumstances, begging me to

9
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 10 of 26




take a hard look at why I am in relationship and encouraging me to leave
Raheem.
Amy Carter
The Bill & Melinda Gates Foundation
Senior Program Official, Private Gifts
Seattle, WA
206 709 3282
206 612 6496
206 691 1655



Beatings Continue through fall of 2009 and winter of 09/2010.
People who heard domestic disputes:

Tammy Grinder upstairs neighbor (646 228 1469)
Jared Love (upstairs neighbor in #3—Landlord Adam Gargani has his contacts
347 237 0100)

People who called the Police when they feared for me b/c of Raheem:
Levertt (neighbor) NYC Public School Teacher. 646 320 6145
Tammy Grinder (definitely called police on night of 11/12–646 228 1469)

People who saw bruises/marks on me:
Neighborhood drivers from Harlem Transport—cab base around the corner:
Kalu 646 721 8592
Modou 347 751 4211
Dee and Marilyn; 347 203 2623

Neighbors:
Brianne: ask landlord for number ex-girlfriend of Jordon Love (Adam Gargani is
landlord: 347 237 0100)
Tony: Photographer who lives at 231 w 120th apt #3: he took pictures when
Raheem would beat me: (212 729 7434)
Faisal: ask landlord for number—he and his wife have moved back to Iran I
believe but they witnessed Raheem punching me and preventing me from
entering my home (Adam Gargani is landlord: 347 237 0100)
Feliciano My building super; witnesses Raheem push me and hit me in front of
my home in the spring of 2010: (646 201 1096)
Marcel: the son of Maria Robinson. Lives at 232 w 120th #1 (cq)
Dee & Marilyn Benetatos: Owners and
 Residents of 231 w 120th st: witnesses bruises on me on numerous occasions.
347 203 2623
Maria Robinson: Lives across street: witnesses Raheem Beating me on
12/20/2010 in front of my home. Her son, Marcel, also saw bruises on me on
numerous occasions Maria died of Cancer in 2012)

10
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 11 of 26




Todd Stevens: 212 350 8507 (my real estate broker from Douglas Elliman—
encountered me covered with bruises in sept of 2010 @ 28th precinct as I tried to
make a police report about beating.)


February 2010: suffer massive beatings: sent to Emergency rooms twice back
to back @ St. Luke’s and Metropolitan to treat ripped cornea/black eyes Have
Emergency Reports Archived.

March 2010:
suffer fabric burns all over upper body from Raheem ripping my clothes off as I
tried to flee and dislocated shoulder. Photos of injuries

April 2010: huge fight over Easter week. bruised badly-entire back and arms
covered in bruises: swollen jaw. sprained ankle.

Beatings continue whenever we fight throughout Spring of 2010

May/June 2010: call and visit 28th precinct multiple times to discuss how to get
help. Speak with young officer at desk: Officer Williams. (pretty, petite, Afro-
American) she witnesses bruises all over me
and encourages me to make report. She warns me that he will be locked up if I
sign report. I beg her if there is a way to just give him a warning or to help me
just extricate myself from relationship.
She says the only way Police can help is if he is arrested. I leave station house
without signing report.

June 2010; Raheem attacks me with belt that is covered in metal bottle-
caps. leaves permanent bruises on me. Several people exclaim that my body
looks as if it had been run over by a truck. Dirk Caldwell VP of Sales at Black
Enterprise witnessed belt marks; 347.865.5892

June 2010
kidnapped a raped at gunpoint by guy on long island named Ricky. I have
address and phone number still. Raheem indifferent—beats me up and blames
me.
i call svu and discuss attack with female officer who tells me that i cannot make
an anonymous report to police. Raheem encourages me not to make report and
he gets in shouting match on phone with kidnapper. Ricky: his cell phone
number in the spring of 2010 was: 347 863 8171


July 3 2010: Raheem attacks me as I leave my house to see friend. He chokes
me through my front gate and rips off my necklace and prohibits me from leaving
aedicule outside my front door. I have to call Police to get him to leave and

11
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 12 of 26




permit me to leave my home. Officers respond to 911 call. They encourage me
to make report—I decline as they say he will be arrested. officers Loor and Chan
respond.


July-September 2010: multiple blow-ups: police called to home on many
occasions in response to my calls and other complaints by neighbors.

July-September 2010: multiple trips to station house to discuss situation with
Domestic Violence officers McNair and Diaz. I fill out several reports and don’t
sign. Many photos taken at precinct of my injuries.

September 2010: multiple calls to Police. Front Windows smashed and replaced
several times. Door kicked in, locks broken, locksmiths called. Locksmiths and
glass companies have records of damages and repairs.

October 11, 2010: Raheem tackles me and beats me in street at intersection of
118th and st. Nicholas Ave (NW corner.) He beats me with his fists and
cellphone and Police are called. Police encourage me to make a combined
report of stolen license plates, car, and Domestic Abuse all n one. I’m not given
copy of report. Police take extensive photos of face, back and torso with bruises
all over. Officers instruct parking garage to not allow Raheem to take my car out
of garage. Raheem bribes parking lot owner and takes car even though Police
helped me remove one license plate and park suv in front of car.
Witnesses: Levertt (number above) and a girl named Jenn I know from the Dog
Park (can get her number) (Please see photos dated 10/11/10)

October 14, 2010: (Double check date of desk appearance ticket issued me—
day could be one day later or earlier) Blackmailed and life threatened: dogs’
lives threatened by Raheem. Says he will “ruin” me by telling ex colleagues and
family private info about me if he gets arrested for Domestic violence, if I leave
him, or if I fail to pay his bills. Forced to go to precinct and ask for help. I explain
to officer McNair and Detective Simmons that I’m being blackmailed and Raheem
is blackmailing me and if he gets arrested everyone will know etc. Detective
Simmons states the only way to dismiss complaint filed without my permission is
that she needs overtime that week and by arresting me for making a false
statement she will receive it. She says since i’ve never been arrested that this
will not be an issue and I won’t go to jail. She helps me write simple statement
saying I caused bruises to my face bc we were in a fight and I was mad etc. I’m
arrested and given a desk appearance ticket for falsifying a police report. DA
declines to prosecute when I make court appearance.




Night of November 11/12 2010: Raheem breaks into my house and is waiting for

12
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 13 of 26




me when I come home. I had been at Amsterdam Ale House for dinner. Police
saw me (officer Loor) come home as they beeped at my taxi to move aside when
I was paying fare and waved at them when I disembarked. When I entered my
home Raheem attacked me, stole my money and choked me until I passed out
on my living room floor. When I regained consciousness I tried to run for door
and screamed for help. At that point Raheem tried to detain me and I was
thrown/pushed through a 30 gallon fish-tank. When Raheem realized what he
did he panicked and stepped in the glass to pull me out of tank as I was sitting in
glass and foul water. He stepped on glass in his flip-flops and needed to be
treated months later in December or early January at st. Luke's for an infection
he suffered from a shard of glass lodged in his foot from that evening that had
become infected. Neighbors all called police and they were pounding on my
door: there must have been 30 officers in my house that night. After much
arguing with police (Raheem had disappeared out the back door) I was taken to
Metropolitan Hospital and treated. The FDNY ambulance workers (Valentin was
one of them) remember the incident and how strange the police were
acting. The doctor who treated me can also comment on this (dr. Albert Della
Fave—ER Resident.)

MANY neighbors heard me screaming for my life and called police that
night. survey 911 calls

Medical Professionals who Treated me:
FDNY Valentin: see copy of FDNY ambulance report (EXHIBIT 2#)
Dr. Albert Della Fave: Metropolitan Hospital ER Resident: 212 423 6262 to attain
a copy of DELLA FAVES INTERNAL DISPOSITION describing events with
police and my treatment beyond the scope of what is in my medical records. (see
EXHIBIT # 2 Hospital emergency Report)




November 17, 2010: Beaten by Nancy Powell, Raheem’s mother when I go to
her house for help. Face completely covered in blood and deep scratches from
her fake nails digging into my flesh. I have permanent facial scarring as a result.
(See Exhibit # 1 Photo of deep scratches on face dated 11/17/2010) Nancy
Powell was given an ACD which she violated by being re-arrested for marijuana
possession six months later but the Das never prosecuted her.

November 22, 2010: after lying in bed frightened and starving for five days while
my house is trashed I go to the police in fear of my life. Police see the damage
on my face still five days later and allow me to make report against Nancy Powell
however they refuse to allow me to make a report about the November 11/12
incident where Raheem threw me through a fish tank and instead the precinct

13
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 14 of 26




instructs me to go to family court to attain a restraining order against him which i
do (Exhibit # 26) I take it to police to serve and they tell me to come back. I
return a few days later with Family Court restraining order and the precinct
refuses to act on it.

December 22nd, 2010: beaten, robbed, dragged into street after Raheem breaks
into my house and steals my money and phones. Multiple witnesses call 911 for
help. Precinct desk sergeant Agron tells me when I go to make report that he will
arrest me for trespassing if I don’t leave the precinct. Refuses to act even though
i have an active restraining order against Raheem. He refuses to look at it let
alone serve it. I call 911 from inside precinct to report his conduct and the
operator tells me they can’t do anything to help me.



More fights through December 2010 and January 2011. ***I attempt to lock
Raheem out over Christmas and Raheem incessantly pounds on door
and windows calling me all night for two days when i wouldn’t let him in********I
had a friend staying with me, Dirk Caldwell from Black Enterprise. He witnessed
this barrage of harassment and vowed to only return to my house ‘with a gun to
protect himself.’ Dirk Caldwell VP of Sales at Black Enterprise witnessed
Raheem trying to break down my door and his incessant pounding on my
windows 347.865.5892



January 27th 2011: fight with Raheem. Another fight.Strohbhen I go to precinct
to make police report of incident and sergeant Agron again tells me that the only
thing he can do for me is to “move me to Nevada” (implying that I am a some
kind of filthy degenerate prostitute unworthy of the NYPD’s assistance.) (See
texts from Powell EXHIBIT #)

January 28th 2011: I make appeal to detective Simmons to help me. She is
disgusted at Agron for his treatment of me and insists I make reports about 12/20
and 1/27 incidents to DV officers when they are in the next day. Simmons
agrees to help me if I tell her everything I know about Raheem’s drug-dealing
and his connections etc. I ask about signing a complaint for injuries dating from
11/11/2011 and Simmons tells me its too late that the precinct will look bad.

January 29th 2011: Interviewed by DTs about Raheem’s drug sales
enterprise. They never ask me to show them pictures, ER reports
etc. Detectives tell me the only way they will help keep Raheem away from me
and to get my car back from Raheem is if I press charges against Raheem.

January 30th 2011: DV officer McNair takes report of 12/20 incident and
encourage me to make report about 1/27 incident. I am leery b/c no one saw him

14
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 15 of 26




harm me on 1/27 but people did see me harmed on 12/20. Precinct tells me that
Raheem has been making reports against me and that if I don’t make report
about 1/27 incident “decisions may be made that are not in my favor.” I ask
again to make a report about incident on 11/10 and am told that; ‘ too much time
has passed’ by officer McNair.

January 31st 2011: file report regarding 1/27 incident.

February 1st, 2011 receive call from officer McNair telling me Raheem has been
arrested and served with restraining order. he then asks me where I am and
presses me. I refuse to tell him.

February 2nd 2011: receive call from DA Strobhen: she tells me I have “less
than an hour” to get downtown to her office. When I arrive she and det.
Simmons and another dt from the 28 (George?) pepper me with questions, call
me a liar, informs me she is declining to prosecute Raheem, refuses to look at
any evidence I have that supports that i have not been making-up abuse,
accuses me of running a dominatrix dungeon out of my brownstone apt, informs
me that if I make another report against RAHEEM that she will ‘lock me up and
throw away the key”. She also informs precinct that she will personally handle all
of my inquiries and if I have “a bullet-hole in my head that they are to call her first
before responding to any call from me.” She also encourages Raheem to press
counter-claims of harassment against me and instructs me that even though I
haven’t been served that I am to show up in family court the next morning to
respond to Raheem’s charges. She tells me I will be charged with contempt of
court if I do not show up. She tells me her only concern is that “an innocent black
man has been sitting in jail for 24 hours…”(See Exhibit #25 Powell’s family court
complaint vs me).

February 3rd: Powell tries to accost me on way out of family court. Judge
denies his petition for a reciprocal restraining-order ADA Maria Strohbehn
refuses to help me file report about Raheem’s conduct on way out of court
building. I make report with Det. Mortimer at 5th precinct.

February 2011: I discover I am pregnant

Early February 2011: Neighbors tell me that nude photos of me have been
texted around to all the neighborhood boys. I call precinct and Strohbhen and no
one will take report. I call Mortimer and he tells me he can’t do anything. Lt.
LArocca from the 28th pct encourages me to make a report to the court and to the
Department of Investigations as he informs me that ADA Strohbhen has
instructed the pct. to not take any reports from me. (PLEASE CONTACT LT
LAROCCA he has retired and rumored to be living in Florida.)

February/March 2011: I miscarry my child. Numerous calls from Raheem from
Pay phones remember many and can pinpoint March 16th 10:30am repeated

15
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 16 of 26




calls from him. please check my phone records 212 470 5624 was my number
then.)

February 20th 2011: I call Raheem to tell him about pregnancy. I was extremely
uncomfortable and in pain. We speak for hours/days on end about
situation. Raheem enraged that I will not return to him and that i am considering
terminating my pregnancy. He’s also enraged that I beg him to seek counseling
for his abuse and battery.

February 23 (cq)2011: receive call from officer Diaz at DV office of 28th precinct
asking me to “come in to tell them how things are going.” I smell something
fishy and bug out. Officer McNair admits to me that Raheem made claims of
harassment against me. He’s surprised to find out that Raheem and I had been
discussing my pregnancy. Tells me I will be arrested.

March 24th 2011: arrested in Manhattan family court by FOUR NYPD
DETECTIVES from the 28…Det. Simmons responds to a question I ask her
(after she calls me a liar and accuses me of making up abuse) by saying:
“Kelly: I don’t tell you how to lay {sic} flat on your back and spread your legs
when you do your job and I certainly don’t expect you to tell me how to do
mine…” while I am in the holding cell at the 28 DT squad

May 2011: arrested by det fontanez for contempt of court. Not given time to
make bail: taken straight to Rikers island where I am beaten. Raheem’s cousin
works on Rikers island so I was treated with special disdain. He promises if I
come with him quietly that he will investigate my claims that Raheem beat
me. Contract sinus infection that causes hearing loss on Rikers. Rikers staff
loses my belongings and refuses to give me house keys when I am
discharged. Corrections officers Montague and others I made note of. They can
vouch to the abuse I suffered while in custody of the NYCD. (Exhibit #6)

May/June 2011: Jumped by women's shelter dwellers at 233 W. 120th st. who
do drugs with Raheem’s cousins across the street three times. Police
called: they refuse to help.

May/June/July 2011: constantly taunted by neighbors about beatings and called
a whore. Told my life is in danger by Raheem’s drug-pusher TY who still slings
Raheem’s drugs out of 239 w 120th st. #2.

AUGUST 2011: multiple attacks and constant taunting & harassment by
neighbors with allegiances to Raheem. Police take reports.



II. Events that led to the filing of IAB complaints and details of those incidences.



16
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 17 of 26




Complained July 15th, 2011 complaint # 11-31923 and #11-43253 that Dt.
Simmons failed to investigate my allegations of abuse at the hands of Powell,
and that the 28th precinct never investigated my complaints. No action was ever
taken nor any report provided back to Manhattan North liaison (as per officer Van
Vorren and SGT Purcel)

Detective Simmons claims to have investigated my assertions that I had been
abused by Powell but she never inquired about the abuse and checked with my
neighbors interviewed me about the abuse, reviewed
the photographs (Exhibit #1) , hospital emergency room reports (Exhibit #2),
receipts for broken windows and kicked-down doors or to spoke with my
neighbors who had heard and seen the constant battery.

Detective Simmons never investigated my claims of abuse at the hands of
Powell before her squad at the 28th precinct charged me
with hundreds of crimes against Powell. She failed to interview my landlord
(Exhibit #3)
and neighbors (and even lied about this); never looked at or compared photos of
my severe injuries (#1) or hospital emergency room reports (#2); never
requested
that my sign HPPA forms (Exhibit #24) releasing medical records, and refused to
collect/
accept other evidence such as 911 calls, receipts for repair work for broken
windows or doors that had been kicked down that proves that regular battery had
taken place against my by Powell. They accused me of fabrication without
knowing or seeking to examine the facts and then initiated an elongated, over-
zealous, and incorrectly charged case against me.
Detective Simmons never investigated the facts of my abuse despite the fact that
on the night of November 10-11th, 2010 over thirty members of the 28th precinct
converged on her home. The police accompanied me ambulance to a hospital
after I had been choked until passing out and
thrown through a fish tank by Powell(see Exhibit #2 hospital records and
Exhibit #1 photographs of permanent scarring from being thrown through fish
tank). Simmons never asked me to sign a HPPA form or for permission to
speak to various doctors that had treated me for the many emergency room
visits she made in 2010. Detective Simmons never interviewed neighbors who
heard constant battery and called the police beseeching them to help me.

Simmons and I had had a previous encounter on October 14, 2010 when
I begged the 28th precinct not to file a report they had told me that I could
have a night to sleep on before initiating action on. I was not ready at that time to
initiate a prosecution against my batterer, Raheem Andre Powell,
as he had threatened my with blackmail and reminded me that he had Police
connections and would ‘ruin me’ if I reported his battery to the police. Upon
arriving at the 28th Precinct on the morning of October 14th, 2010 and telling the
DV officers McNair and Diaz that I was choosing to not initiate

17
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 18 of 26




prosecution against Powell for beating me on 10/11/2010 I asked them to tear up
the 61 report. The previous evening I had been told by the police that
they would allow me time to think about if I wanted to follow through with the filing
of the complaint against Powell. I was reticent to go forward with my claim
against Powell for several reasons including that Powell was blackmailing
(Exhibit #12) me by telling me that he would release intimately personal photos
and information about me to my family and colleagues if I ever went to the police
about the battery he unhanded on me. (please refer to exhibit #12, cell phone
transcripts of messages sent to me from Powell proving the blackmail). The DV
officers had already elevated the report even though they had promised not to
and it had been assigned to Detective Simmons.

Simmons agreed to tear up my report against Powell only if I wrote out
a statement saying I had made a false report and inflicted injuries on
myself. Simmons recommended this course of action as it was the easiest way
to make the situation go away. Simmons stated that she needed overtime hours
that day and as it was nearing the end of her shift and by booking me that day
for filing a false police report she would get some overtime hours. Simmons
told me that as I had never been arrested that I would only receive a
Desk Appearance Ticket and that no one would go to jail. She also warned me
to keep my head down and that I should move out of the neighborhood because
from this point on “you’re on your own.” The report that I had made was
for injuries inflicted on me in public on the corner of 118th st. and St.
Nicholas Avenue. The events were witnessed by people known to me and I
knew that if my story was ever followed up on that the facts would come out so
I agreed to Simmons’ plan. Simmons informed me that this was the only way
she would not arrest Powell based on my complaint filed without my permission
by the DV officers. Detective Simmons coached me on how to
retract my statements: asking me to rewrite a synopsis of events several times
each time asking me to write the time at the top of the page much earlier than the
last so that Detective Simmons “could receive overtime by catching the case with
enough time to start to work it” on 10/14/2010. A record of Simmons’ overtime
request and payment is on file for this day (Please double check date—Simmons’
OT was same day as my DAT).


 On March 24th, 2011 Detective Simmons was called in front of Judge Sattler in
Family Court and asked if she had investigated my claims of abuse and if they
were credible. Simmons replied “no” (Exhibit #13 ) even though she had not
questioned me about my emergency room visits, reviewed photos of injuries
taken by my neighbors, or interviewed my building super, landlord or neighbors
about the ongoing abuse. After Simmons answered that she did not believe my
allegations Judge Sattler allowed four officers from the precinct to cuff me in the
Family Court House on Lafayette St in her courtroom and transport me back to
the 28th precinct for booking and further processing and arraignment.
DETECTIVE SIMMONS HAD NEVER INVESTIGATED MY ALLEGATIONS OF

18
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 19 of 26




ABUSE & SHE PERJURED HERSELF IN OPEN COURT.

When I was in the cell in the squad room AFTER being arrested in Sattler’s
court I inquired as to why Simmons hadn’t investigated my claims. My home was
1.5 blocks from the Precinct on 122nd but no one in my brownstone was
interviewed about the constant abuse. Detective Simmons replied to my query:
“Miss Price, when you lay on your back and spread your legs while doing your
job I’m not standing over you telling you what to do and I sure as hell don’t
expect you to tell me how to do mine...”

Complaint # # 11-31923 was marked “unsubstantiated” by lt. Rentas and 11-
43253 was closed by a 28 squad investigator and closed by lt. laburda: 678
1608. No one ever contacted me to interview me regarding these complaints.


9/1/2011 Filed complaint vs Officers Bright, Ebright and Raman as well as
Sergeant Agron for incident on 8/31. IAB complaint # 11-39869 PO EBRIGHT
PO RAMAN and PO Ehlers]. This complaint was marked by the 28 precinct as
unsubstantiated by someone named Lopez. Basically these cops instead of
taking my report of death threats by Raheem’s friends outside my home chided
me, harassed me, and laughed in my face. When they arrived on scene and
Ebright said to me; “Miss Price I hope someday I am called to your home and
you are lying dead on the sidewalk with a knife in you…”


October 2011; filed IAB complaint # 11-49386 against 28 pct DV officers
Rosendary and Simmons WHO THREW AWAY MY 61 when I complained that
Powell was violating his restraining order. (exhibits 14 & 15)
complaint c1-1-667494377. This complaint was referred back to the precinct for
investigation by the manager of the officers, the SGT also marked my complaint
as UNSUBSTANTIATED.

On October 25, 2011 I attempted to file a DIR report with the 28th precinct about
a violation of a restraining order Powell had committed on10/21/11 against an
order of protection issued by Judge Sattler (Docket #0–00763-11, File # 1685,
order #2011-1195 issued on 9/29/11 expiring on 3/29/12.) I was refused the
opportunity to make a report of the violation on the date of occurrence. I went
back on subsequent days in an attempt to file the report and Captain Williams,
the CO of the 28th precinct, instructed his DV officers to take the report. The DV
officer who took the report eventually (id # 939468) ripped up the report and
refused to process it (Exhibit # copy of report ripped up by DV officers). When
following up the next week on the status of the DIR I was told it was missing and
that I was not invited back into the precinct to refile it. I was accompanied on
12/01/11 by representatives from the St. Luke’s Roosevelt Hospital Crime
Victims Center back to the precinct to refile a new DIR (Exhibit #.) The DIR was
accepted by the SGT (id # 933944). I at that time received an apology from the

19
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 20 of 26




SGT about the missing DIR and I provided a copy of the missing DIR to the SGT.
The new DIR was assigned to Detective Ransom of the 28th squad who did not
follow-up on any investigation regarding the complaint. In fact sgt Ransom
engaged in a game of telephone cat and mouse with me and Powell was never
arrested, investigated or questioned about his offense against the court order. A
DIR was lost about a violation of a restraining order and the superior marks the
complaint about the loss and inaction to protect my safety ‘unsubstantiated?”



In November of 2011 I filed complaint # 11-55009 against detective Simmons
about her perjuring herself under oath in front of Family Court Judge and failing
to investigate my abuse claims (see court transcript Exhibit #13). This was
logged by detective rogers on 11/29/2011. It was marked unsubstantiated by Lt.
Franqui. No one called me or followed up with me.



III. Details of attacks on my person that the nypd refused to follow up on.

I was informed multiple times after being assaulted or threatened that the
Manhattan DAs office had instructed the precinct involved not to take my
complaint or to not follow- through on any investigation of my allegations. This
happened on numerous occasions notably: 6/3/2013, 5/17/13, 10/17/12,
07/27/12: (incident #2012-020-2969), 7/14/12, 4/17/12, 1/20/12, 12/1/11, 8/13/11,
8/4/11, 8/2/11. Attacks on my person and death threats/harassment
continued through 2013 when I moved out of the 28th precinct’s domain. Please
refer to incident report slips, jaywalking tickets, hospital records etc.



8/2/11: When assaulted (punched in the face and chest when I went outside to
check my mailbox) in front of my home by neighbors associated with the cousin
of my ex intimate partner and batterer, Raheem Andre Powell. I called 911. p.o.
Cooley shield # 14327 responded and told me I was not allowed to receive police
services, that the pct. had been informed by the DAs office that I was ‘crazy’ and
that even if he took an incident report nothing would come of it. I called 911
around 1230 pm. Cooley and his partner arrived at 1250 pm. I followed up the
next day to get incident ID# and was ignored and never received a call back from
a detective investigating the assault or from the mousy grey-haired mean-spirited
clerk in the 29 pct who assigns the ID #. Eventually in 2012 Lt. LaRocca looked
up the incident and provided and ID# to me.


8/11/11: Told by associates of my ex intimate partner and batterer, Raheem
Andre Powell, who were exiting 239 w 120th next to my brownstone where

20
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 21 of 26




Raheem operated his drug distribution in apt #2 upstairs on the second floor in
the back of the building (overlooking my backyard and bedroom window) that ‘I
would be taken care of’ and that I should fear for my life. Called 911 to report
death threats around 330pm. P.O. Bonaparte (did not provide shield #)
responded with partner around 400pm and took incident report. No one followed
up with me. I followed up and received a complaint number from lt. larocca who
looked it up for me; complaint # 2011-28-003732. No one ever followed up with
me about these threats or arrested the perps. They continued to threaten and
intimidate me each time I left my home and encountered them for the next two
years saying; ‘no one cares about you at the precinct; no one gives a shit if
anything happens to you Kelly…’

8/16/11: Assaulted by associate of RAP on my way home from store. Punched
in the face. called 911. Ambulance arrived and treated me, police took report
and never followed up. See photos of busted face taken by FDNY ambulance
workers (Exhibit #1 photos dated 8/16/11)

8/31 9/1: harassed by associates of RAP. PO EBRIGHT PO RAMAN and PO
Ehlers respond and tell me I should move out of neighborhood, they harass me
about associating with ‘these people in this neighborhood’ and refuse to take my
complaint. Ebright tells me he hopes he responds to one of my complaints one
day and ‘finds me lying on the sidewalk in front of my brownstone with a knife in
my back.’

9/24/11
In the wake of the ten-year anniversary of the
tragedy of 9/11 the city erupted with violent clashes
between Occupy Wall Street protestors and the NYPD. The
whole of the city was on edge. I had called police
after being man-handled by an over-zealous man in a bar and
been humiliated by the officers who arrived. After the
officers refused to take report I walked away and said
“Ya’ll should go fuck yourselves you don’t help anyone.”
I did not scream this at the top of her lungs: I said it as I turned to walk away
overwhelmed with despair and
tears rolling down my face and was apprehended forcefully
from behind causing bruises to my entire body.(Exhibit # 10 Injuries sustained
from Police beating Officer Winters of Midtown South)

My injuries were sustained as I was tackled from behind by
the police that evening, hog-tied and dragged to a police
cruiser (please refer to photographs provided in exhibit
#lo) and ambulance workers were called to the 20th
precinct to examine me. I had called
911 and then ended up black and blue. My lawyer spent months trying to
subpoena all relevant video and

21
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 22 of 26




audio material. When the tape finally appeared it had been
tampered with omitting the exchange outside the midtown bar
where Price beseeched officers to taker her 61 report and
they summarily dismissed her. Eventually when the full
un-edited tapes arrived in court months the officers all lied and said that I had
screamed at the top of my lungs “Fuck you” even though the video does not
show this nor did the officers report this in their CCRB interviews or make any
notation of it in their logbooks(Exhibit#19 CCRB audiotapes and Exhibit #18
officer logbooks)


10/25/11: report finally made on 12/1/11; see description of my attempt to file a
report for Raheem’s breech of restraining order detailed above in the section
outlining events that led to me filing and IAB complaint against the DV officers
Rosendary and Simmons above in section II. (Exhibits # 14 & #15).


1/20/12 Attacked by woman named INA who lived across the street in the white
building Raheem’s uncle and cousins dwelled in on 120th near my
brownstone. This woman has known my batterer since he was a child, is a
known street walker, crack/cocaine addict and has had her youngest daughter,
Sarde, removed from her by children’s services. She encountered me as I as
walking to the store and began yelling at me abut how she loved watching people
attack and harass me whenever I left my home. I replied that she was a crack
whore who couldn’t even take care of her own children, that often I had to care
for ‘Dee-Dee” (short for Sarde) often when she was too cracked out to help her
own daughter with her homework or when she fell off her bike and needed
bandaging and love. I had even taken her kid to Chucky Cheese with other
neighborhood girls once when I surprised all the little girls on the block with an
outing to the restaurant in September of 2010. Ina became enraged and
smacked me in the face with a closed fist resulting in my front right tooth
becoming dislodged and landing on the sidewalk. As blood spurted from my face
and I searched the sidewalk for my missing tooth Ina picked up a long wooden
leg from an old table that still had large protruding nails at the top of it where it
had once been attached to the table top. She began to run at me with this
weapon and the only person on the sidewalk who interfered was the
neighborhood UPS guy, Danny, who jumped off his truck and tackled INA so she
would not club me from behind with the weapon. At that moment a police
cruiser passed by and I waved it down. IT was a Manhattan north lt. and his
assistant who took my details and said they would on pass my complaint to the
28 but that I should also call 911 which I did. The complaint was assigned to Dt.
Fontanez who followed up once with me asking who my assailant was. I gave
her first name and address to Fontanez and he mentioned he couldn’t make an
arrest based on that. I deplored him to make an arrest and he drove me around
one night when I saw her walking in the neighborhood but never followed up
again with me about locating this crazed attacker. I called Fontanez multiple

22
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 23 of 26




times reminding him that the statute of limitations on assault is two years and he
told me that he couldn’t do anything because his hands were tied.

4/17/12 attacked in front of home again.

7/14/12, attacked in front of 200 St. Nicholas Ave., around the corner from my
home on way home from store. Hair grabbed and slammed over and over onto
pavement by associates of RAP. Knee damaged bruises all over. called 911
around 200 am in the morning and P.O. Johns and partner responded, told me
they wouldn’t do anything to help. I insisted it is my constitutional right to make
a 61 report and that it is illegal for the police to refuse to take my report. They
gave me an incident slip marked ‘harassment’ around 230 a.m. No one ever
called or came by my brownstone to investigate or follow up. I attempted to get
an ID number for my complaint and was rebuffed again by the mean mousy grey-
haired lady who assigns these numbers in the 28th pct.

7/25-7/25 2012 (Late night/early morning on the 25th)
   • Incident at Soldier McGee’s Bar. See Exhibit #1 photos dated 7/26/12In
       this case the man who attacked me (incident #2012-020-2969), was let go
       by the 20th precinct and he continued to stalk, flash, and trespass and
       terrorize other women in town. The same man who attacked me on
       7/28/12 went on to continue to terrorize women in NYC.)



                         Summon Appeara                                  Judg Pa
Case #         Defendant s #    nce Date          Court                  e    rt
2013NY031      Baly,                   08/07/20   New York Criminal            A
505            Rami                    13         Court
2013NY049      Baly,                   08/07/20   New York Criminal            A
135            Rami                    13         Court
2013CN000      Baly,                   08/02/20   New York Criminal            A
347            Rami H                  13         Court




Mr. Baly went on to assault, stalk, masturbate on, and trespass against several
other women in town after he was not punished for his acts against me. Instead,
Mr. Baly was set free by the 20th pct
S Detective Galan to purport other crimes on the public: he was arrested in
November of 2012 for lewd acts on an Amtrak train, arrested in March of 2013 for
trespassing and stalking, again in May, again in June and again in July of 2013.
The system itself aided and abetted Mr. Baly in his crime spree against other
23
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 24 of 26




women in the City of New York. Mr. Wells needed to win against me: a
colleague of his sat on a case against a man who should have been arrested and
penalized for his behavior as well as under psychiatric care.

Charges were subsequently
brought against the man, Rami Baly, (New York Criminal
Court case #s 2013NY031505, 2013NY049135, and 2013CN000347)
the same man who attacked me on 7/28/12. All other
crimes Mr. Baly was charged with occurred after Baly
attacked Price and was allowed to walk free out the back
door of the 20th precinct without arrest in August of 2012.
Baly proceeded on a crime spree against women that ran from
the fall of 2012 to the summer of 2013. On numerous
occasions the detectives and the other ranking members of
the 20th precinct informed Price and her advocates from
Saint Luke’s Roosevelt Hospital’s Crime Victims Center that
the reason that Mr. Baly had not been arrested was that he
could not be located. Mr. Baly had paid with a credit card
that evening at Soldier McGee’s bar and the DAs office
refused to request a subpoena from the court to attain his
billing information so that he could be apprehended. When
Mr. Baly returned to the bar in early August of 2012
approximately a week and a half after assaulting Price
staff members alerted the 20th precinct and he was
apprehended only to be immediately released by the police. The detective
assigned to the case, Galan, pretended Baly could not be located even though
this was not the case. I pushed the case and my advocates from the St.
Luke’s Roosevelt Crime Victims Center inquired as to why no
photo lineup had been done after the assault and no
follow-up was made to trace Mr. Baly after he was let go.
The advocate was told that the case was being pursued and
Baly could not be located and she made notes to this effect
in her log. It was not until after Mr. Baly had committed
other predatory crimes against other women that a
prosecution of Baly for his crime against Price was
initiated but later dropped. The DAs office told the judge presiding over the case
that they couldn’t locate ME to testify and the case 30-30’d. The bartender who
witnessed events the night of the attack and when the man returned to the bar
weeks later was never interviewed by police.

10/17/12 While walking home from the subway on 125th street and passing 200
st. Nicholas Ave I was attacked by someone named Willy who sells Heroin on the
stoop of that building and is an associate of RAP. He jumped me as I was
passing his stoop and threw me onto the ground causing substantial damage to
my right knee (see photos Exhibit #1 photos dated 10/17/12 ). I went to the
emergency room and have reports and follow-ups from my orthopedic surgeon

24
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 25 of 26




stating that I need knee surgery as a result of attack (Exhibit #23). P.O. Longo
responded (shield # 31565) and said they were instructed by desk sergeant not
to take my report. I insisted and they said they would turn in a notation to the
desk sergeant about the incident. I called the desk sergeant and complained No
one ever called me to follow up on this assault. complaint # 2012-28-
005194. The first police who responded to my call said; ‘aren’t you the crazy
one we are not supposed to take reports from?” P.O. Longo and Walker
eventually followed up after I called 911 and complained about the first officers
on scene. P.O. Walker sympathetically stated to me that the District Attorney’s
office had instructed the precinct not to respond to any of my calls. This was
Witnessed by my neighbor, Elizabeth Walker, who is a graduate of Harvard
University, Colombia Law School and a MEMBER OF THE NEW YORK BAR
ASSOCIATION. WALKER PRESSED WILLIAM'S AND LONGO TO TAKE MY
COMPLAINT, reminded them that it is illegal to deny a person police
services. Williams commented that the precinct had been instructed by the
District Attorney’s office to not respond to any calls I made AND THEY took my
information and told me nothing would be done eventually. (See Exhibit #30
Letter from Elizabeth Walker.)



On the night of 6/2/2013-6/3/2013 While en route home from the Amsterdam Ale
house on 76th and Amsterdam where I had dinner with a friend of mine I
instructed the cab driver to follow a certain route and he refused. I asked him to
stop his cab so I could get out and instead he locked the doors and sped up. He
carried on like this for a number of blocks while I screamed at him to stop the
cab and let me out. I called 911 from the back of the cab and when we stopped
at a red light nearby police from the 28th pct were called over. Officer Officer
was one of these officers and he announced to his partner that I was not to be
given police services or assisted in any way and that he refused to take a report
from me. I called 911 and reported this incident. Surprise; it was never followed
up on.

6/2013; while in route to the subway past precinct from my home Detectives
from the 28 squad opened their windows overlooking my path up St. Nicholas to
the 125th st. subway station and ‘MOO’ at me as if I were a cow. I called the
precinct and complained to the CO and his assistant immediately.

July 2013; while walking my dog near my home I’m given a jaywalking ticket on
the corner of 120th and St. Nicholas (I have eyewitnesses that will testify that I
did not jaywalk) even though I wasn’t jaywalking. 28th pct cops were rude and
condescending. I fought the ticket in court and won (docket # 2013SN053520).




25
     Case 1:15-cv-05871-KPF Document 186-9 Filed 01/04/21 Page 26 of 26




Investigator Kim: by helping me you will send a clear message to the people
who did this to me that their actions were and are illegal, intolerable, and won’t
be allowed to happen again to other Domestic Violence victims.
The Manhattan District Attorney, Mr. Cyrus Vance, Jr., quoted Berger v S, 295
U.S. 78, 88 (1935) in his Recommendation for Dismissal of charges against DSK:


        “Along with the substantial power conferred upon prosecutors come
        unique responsibilities. Rather than serving only as a zealous advocate on
        behalf of a client, prosecutors have a broader set of obligations to the
        community, the victim, and the defendant: the [prosecutor] is the
        representative not of an ordinary party to a controversy, but of a
        sovereignty whose obligation to govern impartially is a complain as its
        obligation to govern at all; and whose interest, therefore, in a criminal
        prosecution is not that it shall win a case, but that justice shall be done. As
        such, he is in a peculiar and very definite sense the servant of the law, the
        twofold aim of which is that guilt shall not escape or innocence suffer.”
        HOW MUCH LONGER MUST I SUFFER?




26
